DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 12/25/2020, claim 1 has been amended. Currently, claims 1-7 are pending.

Allowable Subject Matter
Claims 1-7 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to display source driver circuitry.
Independent claim 1 distinctly recites:
“a first output buffer, comprising a first input terminal, a second input terminal and an output terminal; a first switch, comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the first switch is directly connected to the output terminal of the first output buffer, the second terminal of the first switch is directly connected to a first output node of the source driver, and the control terminal of the first switch is controlled by a first control signal; a second switch, comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the second switch is directly connected to a first node, the second terminal of the second switch is directly connected to the second terminal of the first switch, and the control terminal of the second switch is controlled by a second control signal; a third switch, comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the third switch is directly connected to the second terminal of the first switch and the second terminal of the second switch, the second terminal of the third switch is directly connected to a second node which is different from the first node, and the control terminal of the third switch is controlled by a third control signal; a second output buffer, comprising a first input terminal, a second input terminal and an output terminal; a fourth switch, comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the fourth switch is directly connected to the output terminal of the second output buffer, the second terminal of the fourth switch is directly connected to a second output node of the source driver; a fifth switch, comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the fifth switch is directly connected to the first node, the second terminal of the fifth switch is directly connected to the second terminal of the fourth switch; and a sixth switch, comprising a first terminal, a second terminal and a control terminal, wherein the first terminal of the sixth switch is directly connected to the second terminal of the fourth switch and the second terminal of the fifth switch, the second terminal of the sixth switch is directly connected to the second node, wherein the source driver outputs driving voltages via the first output node and the second output node when the first switch and the fourth switch are conducted and the second switch, the third switch, the fifth switch and the sixth switch are not conducted”
The closest prior arts Hong et al. (US 20140078129 A1) teaches a display source driver circuity as shown in paragraphs 37-50 and figure 1, and Jang et al. (US 20070052642 A1) teaches a display source driver circuitry as shown in paragraphs 46-50 and figure 3.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious wherein a particular source driver circuity is used to output data signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626